Citation Nr: 0639500	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-16-647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE


Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, NE.


FINDING OF FACT

The veteran's hepatitis C is not attributable to service.


CONCLUSION OF LAW

The veteran's hepatitis C was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated August 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Subsequently, he was also issued VCAA letters in March 2004 
and June 2005.  The claimant was aware that it was ultimately 
the claimant's responsibility to give VA any evidence 
pertaining to the claim.  The VCAA letter told the claimant 
to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records have been obtained as 
well as post-service medical records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
veteran has been afforded a VA examination.  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection for Hepatitis C

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran contends that his hepatitis C is related to 
service.  However, neither the Board nor the veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

The veteran's service medical records are negative for any 
complaints, findings, treatment, or diagnosis of hepatitis C 
or any liver disease or injury.  The separation examination 
was negative.  No tattoos were noted during the August 1974 
entrance examination.  However, the veteran's separation 
examination of October 1976 does note a tattoo.  

In June 2003, Dr. J.F. diagnosed the veteran with Hepatitis 
C.  That diagnosis was confirmed in August 2003 when the 
veteran had a liver biopsy at Bergan Mercy Medical Center.  

A consultation note by a physician with the Infections 
Diseases Association, dated July 2003, reviewed the veteran's 
history.  It was noted that hepatitis C was diagnosed in June 
2003.  The veteran's risk factors were discussed.  It was 
noted that the veteran had a history of intravenous (IV) drug 
use in 1978 and 1979, self-made tattoos in the mid-1970's, 
and unprotected sexual activity.  The veteran stated that a 
sterile needle was used for the tattoo.  The veteran also 
reported one instance when he helped a person who was 
bleeding, 10 years ago (1993) and came in contact with this 
person's blood.  The veteran reported that he gave up IV drug 
use in the late 1970s after he met his wife.  The physician 
confirmed that the veteran had hepatitis C.  

In October 2003, the veteran was afforded a VA examination.  
The examiner indicated that the claims file was reviewed.  
The veteran told the examiner that he only had one tattoo 
which he made with a new bottle of ink.  He reported that he 
had no history of IV drug use or of a blood transfusion.  A 
diagnosis of chronic hepatitis C with probable cirrhosis per 
liver biopsy in August 2003, was made.  The examiner opined 
that it was rather difficult to identify the cause of 
transmission of the veteran's hepatitis C, but it did give 
one belief that it happened at least 15 to 20 years ago, 
since he had developed cirrhosis.  The examiner stated that 
the most likely cause would have been at some point, possibly 
while overseas, in the military.  

At this juncture, the Board notes that the veteran had 
previously reported IV drug use as well as other risk factors 
which he did not present to the VA examiner.  

In December 2003, the VA examiner provided an addendum 
medical opinion.  The examiner indicated that he had 
previously been unable to decipher a most plausible etiology 
for the veteran's hepatitis C.  However, subsequent to the 
examination, the examiner ascertained that the veteran had 
been a prior user of IV drugs.  The veteran had specifically 
denied that he used IV drugs on the examination.  The 
examiner also reiterated the other risk factors which were 
noted in the July 2003 private consultation.  With regard to 
all risk factors, the examiner opined that the veteran's IV 
drug use, which occurred post-service in 1978 and 1979, was 
the most sound mode of transmission of hepatitis C in the 
veteran's history.

A review of the post-service competent medical evidence shows 
that when the veteran initially sought treatment for 
hepatitis C, he was forthcoming regarding all of his risk 
factors for contracting that disease.  However, when he was 
initially examined by VA in October 2003, he denied IV drug 
use.  When the examiner was able to thoroughly review the 
veteran's history, including the IV drug use, he opined that 
the IV drug use was the most likely etiology of the veteran's 
hepatitis C.  

The veteran currently maintains that he did not use IV drugs, 
but rather ingested them in another manner.  In a letter 
dated May 2004, the veteran strongly denied intravenous drug 
use.  According to the veteran, when offering his history, he 
misunderstood the doctor's question.  He thought the doctor 
was referring to the "ingestion" of drugs, as opposed to 
the "injection" of drugs.  The veteran claims only the 
intranasal use of cocaine during the period in question.

The Board does not find this statement to be credible.  His 
current allegations are inconsistent and in conflict with the 
prior history.  The prior statements are credible because 
they were furnished when he was seeking treatment and 
diagnosis in July 2003.  The private medical report was 
thorough and diagnostic in nature.  That prior report is 
therefore more probative than the veteran's current 
statements which are not supported in the record.  In any 
event the Board notes that major risk factors for hepatitis C 
include IV drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  Veterans Benefits 
Administration (VBA) All Station Letter 211B (98-110) 
November 30, 1998; see also VBA Training Letter 211A (01-02) 
April 17, 2001 (emphasis added).

Initially, the VA examiner, by his own admission, provided an 
equivocal opinion based on an incomplete history.  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Further, the Board may reject a medical opinion that is based 
on facts provided by the veteran that have been found to be 
inaccurate because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  

However, as noted, upon a complete review of the history in 
this case, the VA examiner provided a subsequent medical 
opinion which was unequivocal and which was based on the 
complete history.  The Board attaches significant probative 
value to the November 2003 VA medical opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included a review of the claims file.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  Thus, the November 2003 medical opinion is the 
most probative evidence of record.  

The veteran maintains that his hepatitis C was incurred 
during service.  However, the most probative and competent 
medical evidence of record does not support his contention.  
Rather, it shows that hepatitis C was contracted after 
service.  The veteran's personal opinion regarding the 
contraction of hepatitis C has no probative value as he is 
not competent to make that assessment.  See Espiritu.  
Conversely, the VA examiner's November 2003 opinion is 
competent and supported by the record.  Thus, this probative 
evidence establishes that the veteran's hepatitis C is not 
related to service.  

In a February 2004 letter, the veteran's wife asserts that 
the veteran began to look ill in 1978.  She stated that he 
appeared jaundiced, but he did not seek medical treatment at 
that time.  She also stated that he is not, nor has he been, 
addicted to drugs.  The veteran's wife is competent to report 
what she can observe.  However, she is not competent to 
report whether the veteran was actually jaundiced or 
suffering from hepatitis C in 1978.  See Espiritu.  The 
question of drug addiction is not at issue.  The history 
reflects that the veteran used IV drugs in the past.  

In sum, the competent evidence does not establish that the 
veteran contracted hepatitis C while in service.  The service 
medical records do not reflect any liver disease or injury or 
a diagnosis of hepatitis C.  Further, there is no continuity 
of symptomatology following service.  There is no record of 
any continuous symptoms from his separation from service 
onward.  Rather, the record establishes that over two decades 
after service separation, the veteran was diagnosed with 
hepatitis C.  The most probative competent evidence 
attributes hepatitis C to post-service IV drug use.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Service connection for hepatitis C is denied.  



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


